FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DEL ROSARIO ZANUDO                         No. 08-73158
BOJORQUEZ; MIGUEL MALDONADO
HERNANDEZ,                                       Agency Nos. A095-176-538
                                                             A095-176-539
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 10, 2011

Before:       BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Maria Del Rosario Zanudo Bojorquez and Miguel Maldonado Hernandez,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their motion for a continuance. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§ 1252. We review for abuse of discretion the denial of a motion for a

continuance, Karapetyan v. Mukasey, 543 F.3d 1118, 1129 (9th Cir. 2008), and de

novo questions of law, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny

the petition for review.

      The IJ did not abuse his discretion in denying petitioners’ motion for a

continuance where they failed to show good cause. See 8 C.F.R. § 1003.29;

Karapetyan, 543 F.3d at 1129. It follows that petitioners’ due process claim fails.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice

for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73158